CaSe: 3219-Cr-00053-WHR DOC #Z 9 Filed: 03/26/19 Page: l Of 5 PAGE|D #Z 31

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION AT DAYTON WALTER H. RlCE

UNITED STATES oF AMERICA, ; ease No. 3 3 1 9 CI` 5 3§ W§H
HHMHR = §§QLQEMENI
. 18 U.s.C. § 922(9)(1)
v. : 21 U.S.C. § 841(51)(1)
. 21 U S C § 846
BRICESTON PACKNETT, :
Defendant.

The Grand Jury charges:
COUNT ONE
[21 U.S.C. §§ 846 and S4l(b)(l)(B)] _ ;Q
Between a beginning date unknown, but at least by in or
around October 2018, and in or around March 2019, in the 'l- §§
Southern District of Ohio, defendant BRICESTON PACKNETT and
others known and unknown to the Grand Jury knowingly and
intentionally conspired to possess With intent to distribute and
to distribute:
a_ 40 grams or more of a mixture or substance containing
a detectable amount of fentanyl, also known as N~_
phenyl-N-[l-(Z-phenylethyl)-4-piperidinyl]

propanamide, a Schedule II Controlled substance;

Page l of 5

CaSe: 3219-Cr-00053-WHR DOC #Z 9 Filed: 03/26/19 Page: 2 Of 5 PAGE|D #Z 32

b. 10 grams or more of a mixture of substance containing
a detectable amount of acetyl fentanyl, a Schedule I
controlled substance, that is an analogue of fentanyl,
also known as Nephenyl-N-[l~(2-phenyletnyl)-4-
piperidinyl] propanamide, a Schedule II controlled
substance.
in violation of Title 21, United States Code, Section 84l(a)(l).

All in violation of Title 21, United States Code, Sections

346 and aal{b) (1)(13).

COUl\TT TWO
[21 U.S.C. §§ 841(a)(l) and 84l(b)(l)(B)]

On or about October 22, 2018, in the Southern District of
Ohio, defendant BRICESTON PACKNETT knowingly and intentionally
distributed a mixture of substance containing 40 grams or more
of a mixture or substance containing a detectable amount of
fentanyl a detectable amount of fentanyl, also known as N-
phenyl-N~[l-(2-phenylethyl)-4apiperidinyl] propanamide, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Sections

341(3)(1) ana ail(b)(i)<a).

Page 2 of 5

CaSe: 3219-CI’-OOO53-WHR DOC #Z 9 Filed: 03/26/19 Page: 3 Of 5 PAGE|D #Z 33

COUNT THREE
[21 U.S.C. §§ B4l(a}(l) and 84l(b)(1)(B)]

On or about November 5, 2018, in the Soutbern District of
Obio, defendant BRICESTON PACKNETT knowingly and intentionally
distributed 10 grams or more of a mixture of substance
containing a detectable amount of acetyl fentanyl, a Schedule l
controlled substance, that is an analogue of fentanyl, also
known as N~pbenyl-N-[l-(2~pbenylethyl)-4-piperidinyl]
propanamide, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections

841(&)(1) and B4l(b)(l)(B).

COUNT FOUR
{21 U_S.C. §§ 841(a)(1) and Bql(b)(l)(C)]

On or about December 10, 2018, in the Soutbern District of
Obio, defendant BRICESTON PACKNETT knowingly and intentionally
distributed a mixture of substance containing a detectable
amount of fentanyl, also known as N-phenyl-N-[l-(2-phenyletbyl)-
4-piperidinyl] propanamide, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections

84l(a)(l) and 84l(b)(l)(C).

Page 3 of 5

CaSe: 3219-CI’-OOO53-WHR DOC #Z 9 Filed: 03/26/19 Page: 4 Of 5 PAGE|D #Z 34

COUNT FIVE
[21 U.S.C. §§ 84l(a)(l) and 84l(b)(l)(D)]

On or about March 14, 2019, in the Southern District of
Ohio, defendant BRICESTON PACKNETT knowingly and intentionally
possessed with intent to distribute a mixture or substance
containing a detectable amount of marijuana, a Schedule I
controlled substance.

In violation of Title 21, United States Code, Sections

84l(a){l) and BQl{b)(l)(D).

COUNT SIX
[18 U.s.c. § 922(<_:;) (1)]

On or about March 14, 2019, in the Southern District of
Ohio, defendant BRICESTON PACKNETT knowingly possessed a firearm
in and affecting interstate and foreign commerce.

Such possession occurred after defendant BRICESTON PACKNETT
had been convicted of the following felonies, each of which was
punishable by a term of imprisonment exceeding one year, namely:

a. on or about November 15, 2011, in the Butler County,

Ohio, Court of Common Pleas, case number 2011 CR

Page 4 of 5

CaSe: 3219-CI’-OOO53-WHR DOC #Z 9 Filed: 03/26/19 Page: 5 Of 5 PAGE|D #Z 35

00998, of possession of heroin, in violation of the

Ohio Revised Code;

b. on or about June 24, 2016, in the Montgomery County,

Ohio, Court of Common Pleas, case number 2015 CR

2749/3, of trafficking in heroin, in violation of the

Ohio Revised Code.

In violation of Title 18, United States Code,

922{9)(1).

A TRUE BILL

52

Forejerson

BENJAMIN C. GLASSMAN
United States Attorney

BRENT G. TABACCHI
Assistant United States Attorney

Page 5 of 5

Section

